DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 11/29/2021. Claims 1-13 are currently pending in the application. An action follows below:
Drawings
The drawings are objected to because of the following informalities:
	(i)	"V_SW(560-1)", "V_SW(560-2)", and "V_SW(560-k)" in Fig. 9 should be changed to "V_SW(570-1)"-, "V_SW(570-2)", and "V_SW(570-k)", respectively, in order to be consistent with paragraph [00102] of the specification;
	(ii)	“(1-1)th”, “(2-1)th”, “(n-1)th”, and “(1-2)th” in Fig. 13 should be changed to, e.g., “(1--1)th”, “(2--1)th”, “(n--1)th”, and “(1--2)th”, respectively, (or “(1---1)th”, “(2---1)th”, “(n---1)th”, and “(1---2)th”) because “-”  in these terms is generally considered as an operation of subtraction so that it is unclear what (1-1)th, which is 0th, is meant and (1-2)th, which is (-1)th, is meant.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: “(1-1)th”, “(2-1)th”, “(n-1)th”, and “(1-2)th” in the specification corresponding to Fig. 13 should be changed to, e.g., “(1--1)th”, “(2--1)th”, “(n--1)th”, and “(1--2)th”, respectively, (or “(1---1)th”, “(2---1)th”, “(n---1)th”, and “(1---2)th”) because “-”  in these terms is generally considered as an operation of subtraction so that it is unclear what (1-1)th, which is 0th, is meant and (1-2)th, which is (-1)th, is meant. Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities: “a at least two pixel voltage characteristics input through the at least two sensing channels is" in lines 7-8 should be changed to -- at least two pixel voltage characteristics inputs through the at least two sensing channels are" because of a typo and a grammatical error. Appropriate correction is required.
Claims 9, 10 and 12 are objected to because of the following informalities: “(1-1)th pixel column group”, “(n-1)th pixel column group”, and “(1-2)th pixel column group” should be changed to, e.g., -- (1--1)th pixel column group --, -- (n--1)th pixel column group --, and -- (1--2)th pixel column group --, respectively, because “-” in these terms is generally considered as an operation of subtraction so that it is unclear what (1-1)th pixel column group, which is or 0th pixel column group, is meant and (1-2)th pixel column group, which is (-1)th pixel column group, is meant. Appropriate correction is required.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al. (US 2018/0137819 A1; hereinafter An.)
As per claim 1, An discloses a pixel sensing circuit (see at least Figs. 2, 3 and 12, disclosing a pixel sensing circuit comprising a plurality of elements [22, ADC], each element 22 connected to one of a plurality of sensing lines 150 on a display panel 10; also see Fig. 18 for a display panel 10 including a plurality of pixels PXL and each column of pixels connected to a corresponding one of sensing lines 150, if necessary) comprising:
at least two sensing channels configured to comprise a first sensing channel connected to a first sensing line on a display panel and a second sensing channel connected to a second sensing line on the display panel (note that Fig. 12 merely shows one sensing channel SCH connected to one sensing line 150 on a display panel; Figs. 2, 3, 12 and 18 rendering a plurality of sensing channels configured to comprise a first sensing channel connected to a first sensing line 150 connected to a plurality of pixels PXL in a first/leftmost column of pixels and a second sensing channel 150 connected to a second sensing line connected to a plurality of pixels PXL in a second/next leftmost column of pixels being adjacent to the first/leftmost column of pixels;) 
a current integrator circuit configured to output a first integral value by integrating a pixel current characteristic input through the first sensing channel and then to output a second integral value by integrating a pixel current characteristic input through the second sensing channel (see the above discussion regarding to each of the plurality of sensing lines 150 respectively connected to each of the plurality of sensing channels SCH; further see Figs. 9-14; ¶¶ 106, 116, 121, rendering a current integrator circuit comprising at least two adjacent set of elements [AMP, S1-S5, C1] and configured to output a first integral value [[a first integral value at the first output terminal 3]] by integrating a pixel current characteristic input through the first sensing channel [[assumed SCH1]] and then to output a second integral value [[a second integral value at the second output terminal 3]] by integrating a pixel current characteristic input through the second sensing channel [[assumed SCH2 adjacent to SCH1]];) and
at least two sample-and-hold circuits configured to be connected in parallel with an output portion of the current integrator circuit and to be connected with the at least two sensing channels one-to-one (see the above discussion regarding to each of the plurality of sensing lines 150 respectively connected to each of the plurality of sensing channels SCH; further see at least Fig. 12, disclosing at least two sample-and-hold circuits [assumed SHA1 and SHA2] configured to be connected in parallel with an output portion of the above-discussed current integrator circuit and to be connected with the at least two sensing channels [SCH1, SCH2] one-to-one.)

As per claim 2, An discloses the pixel sensing circuit further comprising a voltage sensing switch circuit (see at least Fig. 12, disclosing a voltage sensing switch circuit comprising at least two elements S5s) configured to:   
electrically disconnect the at least two sample-and-hold circuits and the at least two sensing channels in a current sensing mode in which the current integrator circuit sequentially outputs the first integral value and the second integral value (see at least ¶ 121, disclosing, in the current sensing mode, the operation of the circuit shown in Fig. 12 being same as that described in Figs. 9-11B, i.e., in the current integrator operation mode of the current sensing mode, the switches [S1, S4 and S5] are off and the switches [S2, S3] are on, thereby rendering the voltage sensing switch circuit [at least two S5s] configured to electrically disconnect the at least two sample-and-hold circuits [SHA1, SHA2] and the at least two sensing channels [SCH1, SCH2] in a current sensing mode in which the current integrator circuit sequentially outputs the first integral value and the second integral value; see the discussion in the rejection of claim 1 and Figs. 10-11A;) and 
electrically connect the at least two sample-and-hold circuits and the at least two sensing channels in a voltage sensing mode in which a at least two pixel voltage characteristics input through the at least two sensing channels is sampled and held by the at least two sample-and- hold circuits (see at least Figs. 12, 13, 14B; ¶¶ 124, 130, disclosing the voltage sensing switch circuit [at least two S5s] configured to electrically connect the at least two sample-and-hold circuits [SHA1, SHA2] and the at least two sensing channels [SCH1, SCH2] in a voltage sensing mode in which a at least two pixel voltage characteristics input through the at least two sensing channels is sampled and held by the at least two sample-and- hold circuits.)

As per claim 7, An discloses each of the at least two pixel voltage characteristics comprising a voltage of a source node or a drain node of a thin-film transistor (TFT) included in a pixel (see at least Fig. 3; ¶¶ 65-67, 69.)
As per claim 8, An discloses the pixel current characteristic comprising a source-drain current flowing in a thin-film transistor (TFT) included in a pixel (see at least Fig. 3; ¶¶ 65-67, 69.)

As per claim 9, An discloses a source driver integrated circuit (IC) (25; see at least Fig. 1,) a display panel (10) comprising a plurality of pixels (P/PXL) disposed in a matrix to form a pixel array including a plurality of horizontal/row lines of pixels and a plurality of vertical/column lines of pixels (see at least Figs. 1-3, 18; ¶¶ 46-48,) wherein each horizontal line of pixels is considerably divided into a plurality of pixel column groups, e.g., a first/topmost horizontal line of pixels (see at least Fig. 18) considerably divided into a first pixel column group comprising, e.g., two pixels sequentially disposed in the leftmost portion of the first/topmost horizontal line of pixels, a second pixel column group comprising, e.g., next two pixels being adjacent to the two pixels of the first pixel column group, and more pixel column groups. An further discloses the sensing drive, including input operations of receiving current characteristics of all pixels and sensing operations of the current characteristics of all pixels, performed in a vertical blank interval of a frame (see at least ¶¶ 58-59,) thereby rendering all pixel column groups in the display panel performed the sensing drive, including input operations of receiving current characteristics of all pixels and sensing operations of the current characteristics of all pixels, in each of frames including a first frame, a second frame, an Nth  frame, and an (N+1)th frame. 
Accordingly, An discloses a method for sensing pixels on a display panel (10) by a source driver integrated circuit (IC) (25) (see the above discussion,) the method comprising: 
a first input operation of receiving current characteristics of a (1-1)th pixel column group, which is a first pixel column group in a first horizontal line, through a first sensing channel group in a vertical blank period of a first frame (see the above discussion; further see at least Figs. 9-12; ¶¶ 121, 106, 116, disclosing a first input operation of receiving current characteristics of a (1-1)th pixel column group, which is the above-discussed first pixel column group in a first horizontal line, through a first sensing channel group [e.g., a first sensing channel group including sensing channels [SCH1, SCH2]] in a vertical blank interval/period of each frame including a first frame;)
a first sensing operation of sensing the current characteristics of the (1-1)th pixel column group (see the above discussion; further see at least Figs. 9-12; ¶¶ 121, 106, 116, disclosing a first sensing operation of sensing the current characteristics of the (1-1)th pixel column group;) 
an Nth input operation of receiving current characteristics of an (n-1)th pixel column group (where n is a natural number equal to N), which is a first pixel column group in an nth horizontal line, through the first sensing channel group in a vertical blank period of an Nth frame (where N is a natural number equal to or greater than 2) (see the above discussion; further see at least Figs. 9-12; ¶¶ 121, 106, 116, disclosing an Nth input operation of receiving current characteristics of an (n-1)th pixel column group (where n is a natural number equal to N), which is a first pixel column group in an nth horizontal line, through the first sensing channel group in a vertical blank period of an Nth frame (where N is a natural number equal to or greater than 2);)
an Nth sensing operation of sensing the current characteristics of the (n-1)th pixel column group (see the above discussion; further see at least Figs. 9-12; ¶¶ 121, 106, 116, disclosing an Nth sensing operation of sensing the current characteristics of the (n-1)th pixel column group;) 
an (N+1)th input operation of receiving current characteristics of a (1-2)th pixel column group, which is a second pixel column group in the first horizontal line, through a second sensing channel group in a vertical blank period of an (N+1)th frame  (see the above discussion; further see at least Figs. 9-12; ¶¶ 121, 106, 116, disclosing an (N+1)th input operation of receiving current characteristics of a (1-2)th pixel column group, which is a second pixel column group in the first horizontal line, through a second sensing channel group in a vertical blank period of an (N+1)th frame;) and 
an (N+1)th sensing operation of sensing the current characteristics of the (1-2)th pixel column group (see the above discussion; further see at least Figs. 9-12; ¶¶ 121, 106, 116, disclosing an (N+1)th sensing operation of sensing the current characteristics of the (1-2)th pixel column group.)

As per claim 10, An discloses the (1-1)th pixel column group comprising some pixels sequentially disposed in the first horizontal line, and the (1-2)th pixel column group comprising some other pixels sequentially disposed after the some pixels in the first horizontal line (see the discussion in the above rejection of claim 9.)
As per claim 11, An discloses the first sensing channel group comprising some sensing channels sequentially disposed in the source driver IC and the second sensing channel group comprising some other sensing channels sequentially disposed after the some sensing channels in the source driver IC (see the discussion in the above rejection of claim 9; also see Fig. 12 if necessary.)
As per claim 12, An discloses the first sensing operation comprising: generating integral values by sequentially integrating the current characteristics of the (1- 1)th pixel column group; and generating pixel sensing data, which is digital data comprising the integral values (see the discussion in the above rejection of claim 9; also see Figs. 9-12; ¶ 106, disclosing the first sensing operation comprising: generating integral values [integral values at the output terminal 3]] by sequentially integrating the current characteristics of the first pixel column group in the first horizontal line and generating digital/pixel sensing data S-DATA, which is digital data comprising the integral values.)
As per claim 13, An discloses, in the Nth input operation, the nth horizontal line being a last horizontal line on the display panel (see the discussion in the above rejection of claim 9.)

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the claimed invention is directed to a technique for reducing the size of a source driver IC by sharing some components in a pixel sensing circuit and for sensing a pixel using a pixel sensing circuit in which some components are shared. Claim 3 identifies the uniquely distinct limitations, “an integral output switch circuit configured to comprise: a first integral output switch, one portion of which is connected to the output portion of the current integrator circuit, which is electrically closed in the current sensing mode, and which is electrically open in the voltage sensing mode; and a second integral output switch, one portion of which is connected to another portion of the first integral output switch, which is electrically open when the current integrator circuit outputs the first integral value and is electrically closed when the current integrator circuit outputs the second integral value in the current sensing mode, and which is electrically open in the voltage sensing mode.” Claim 6 identifies the uniquely distinct limitations, “a current input switch circuit configured to comprise: a first current input switch, one portion of which is connected to an input portion of the current integrator circuit, which is electrically closed in the current sensing mode, and which is electrically open in the voltage sensing mode; and a second current input switch, one portion of which is connected to another portion of the first current input switch, which is electrically open when the current integrator circuit outputs the first integral value and is electrically closed when the current integrator circuit outputs the second integral value in the current sensing mode, and which is electrically open in the voltage sensing mode.” The closest prior art, An discussed above, either singularly or in combination, fails to anticipate or render the above underlined limitations in combination with all of the other claimed limitations particularly recited by these claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Do et al. (US 2020/0202787 A1) discloses a related A pixel sensing circuit in the OLED display device and an associated method for sensing pixels on a display panel by a source driver integrated circuit (IC) (see at least Figs. 1-7.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626